DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8, 9, 28, 30, 51, 81, 83, 116, 118, and 121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 118 are each drawn to “A box” and independent claims 51 and 121 are drawn to “A method of coating a surface of a box” comprising an electromagnetic shield. The original specification, however, more narrowly discloses only “a junction box” comprising an electromagnetic shield and a method of making such a junction box (see, e.g., the specification at p2, lines 31+, and original claims 49 and 111). Therefore, there is no support to broadly recite any “box” in view of the narrow disclosure of “a junction box”. Dependent claims other than claims 122 and 123 are rejected for 

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, 28, 30, and 116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 3, 8, 9, 28, 30, and 116 begins with the limitation "The article". There is insufficient antecedent basis for this limitation in the claim. The claims should refer to “The box”.


Claim Rejections - 35 USC § 103
Claim(s) 1, 3, 8, 9, 28, 30, 51, 116, 118, and 122-123 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishimuro et al. (JP 06-093406).
Note: citations refer to the machine translation of JP ‘406 filed on 6/27/2019.
Regarding claims 1 and 8:
Nishimuro discloses a flame retardant material [0001]. The material comprises a resin substrate that is coated with a layer of ceramic by thermal spraying [0010]. The thermal spraying method includes plasma spraying [0019]. The resin substrate may also contain reinforcing fibers [0015].
Nishimuro is silent with regard to a “box” as the substrate.
The reference, however, teaches that its invention can be applied to substrates having “complicated shapes” or “complex or irregularly shaped members, so that the flame retardant material of 
The examiner submits Nishimuro meets the limitations of the claimed first layer of coating material and the further thermally sprayed layer in two ways. First, Nishimuro discloses in paragraph [0023] that titania can be selected as a low melting point material for direct application to the substrate to form a first layer and then covering it with a layer of zirconia (a ceramic). The examiner notes Nishimuro does not require any material other than titania to be in the low melting point material and so meets the claimed requirement of “consisting essentially of”. (Also, see the note below regarding the interpretation of “consisting essentially of”.) The examiner submits the layer of titania taught by Nishimuro is intrinsically an electromagnetic shield as presently claimed because it otherwise contains the same materials as claimed.
In addition to this teaching in paragraph [0023], the examiner submits Example D discloses the claimed layers. Example D describes a resin substrate coated first with an alumina-titania and then a surface layer of alumina [0032-0034]. Furthermore, Nishimuro generally teaches ceramic may be titania (i.e., TiO2) [0018].
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on Applicant to show that the additional ingredients in the prior art, i.e., the presence of alumina in the surface layer of Example D, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention. See MPEP 2111.03.
The examiner notes that even if the alumina present in the alumina-titania surface layer in Example D is shown by Applicant to materially affect the basic and novel characteristics of the claimed 
Regarding claim 3:
Nishimuro teaches the resin may be a thermoplastic [0014].
Regarding claim 9:
Nishimuro teaches multiple layers of ceramic coatings can be applied [0018]. The ceramics include titania and alumina-titania (i.e., a blend of the two).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a layer containing titania and an additional layer of alumina-titania to provide a flame retardant materials as desired, and thereby arrive at the claimed invention.
Regarding claims 28 and 30:
Nishimuro teaches the thickness of the coated layers can be varied depending on the shape and size of the substrate and the required degree of flame retardancy, and is generally in the range of about 30-600 μm [0020].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the coated layer, including over values within the presently claimed ranges, to provide the flame retardancy and other properties desired for a given end use.
Regarding claim 51:
The examiner submits Nishimuro’s method of coating the substrate via plasma spraying inherently comprises the step of melting the coating material and propelling it to the surface of the substrate because these are basic features of plasma spraying, which is the same method as used in the present invention.
Regarding claim 116:
Nishimuro teaches the resin comprises polyimide and/or PEEK [0014].
Regarding claim 118
Nishimuro discloses a flame retardant material [0001]. The material comprises a resin substrate that is coated with a layer of ceramic by thermal spraying [0010]. The thermal spraying method includes plasma spraying [0019]. The resin substrate may also contain reinforcing fibers [0015].
Nishimuro discloses in paragraph [0023] that titania can be selected as a low melting point material for direct application to the substrate to form a first layer and then covering it with a layer of zirconia (a ceramic). The examiner notes Nishimuro does not require any material other than titania to be in the low melting point material and so meets the claimed requirement of “wholly comprising”. The examiner submits the layer of titania taught by Nishimuro is intrinsically an electromagnetic shield as presently claimed because it otherwise contains the same materials as claimed.
Regarding claims 122-123:
As described above, the examiner takes the position that Nishimuro provided sufficient motivation to one of ordinary skill in the art to vary the shape of the substrate to provide any number of substrates with a flame retardant coating according to its invention, including a box as claimed. Additionally, the examiner submits that any generic box is capable of being a “junction box” as claimed because the limitation provides an intended use for the box but does not require any particular features of the box, such as shape, size, or even the presence of wiring. Therefore, the generic box meets the claimed requirements of “a junction box”.


Claim(s) 81, 83, and 121 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishimuro et al. (JP 06-093406) in view of Roseberry et al. (“A Plasma Flame Spray Handbook” Report No. MT-043 (1977)).
Regarding claims 81 and 83:
Nishimuro discloses a flame retardant material formed by a method of plasma spraying a material onto a box as previously explained.
Nishimuro is silent with regard to a step of cooling the substrate while depositing the material and wherein such a step involves passing air flow as claimed.
Roseberry provides a guide for choosing, applying, and evaluating plasma sprayed coatings (abstract). The reference states “it is common practice to provide some means of process temperature control…Usually, the substrate is preheated before spraying and cooled during the deposition operation” (p71). Roseberry teaches “Cooling is especially desirable for substrates with low melting points” and “Cooling is usually provided by directing blasts of compressed, clean, dry air, carbon dioxide, or inert gas at the substrate or at positions just ahead of or behind the plasma stream” (p71).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a step of cooling the substrate to prevent melting of the substrate and other deleterious effects of excessive heating caused by the plasma jet used in a plasma spray process.
With regard to present claim 83, the examiner submits one of ordinary skill in the art would recognize the air flow is a rate-effective variable for a cooling jet used to cool a substrate; i.e., a faster flow cools a substrate more and faster. Therefore, one of ordinary skill in the art would be motivated to adjust the air flow rate to provide the desired degree of cooling. At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amount of air flow, including over amounts presently claimed, as required to maintain a desired temperature of the substrate.
Regarding claim 121:
Nishimuro in view of Roseberry disclose a method comprising the step of cooling the substrate as explained in the rejections of claims 81 and 83 above.
Nishimuro teaches the thickness of the coated layers can be varied depending on the shape and size of the substrate and the required degree of flame retardancy, and is generally in the range of about 30-600 μm [0020].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the coated layer, including over values within the presently claimed ranges, to provide the flame retardancy and other properties desired for a given end use.

Claim(s) 1, 3, 8, 9, 28, 30, 51, 81, 83, 116, and 121-123 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao et al. (US 2008/0069854) in view of Colvin et al. (US 2006/0161204) and Graham et al. (US 2011/0039086).
Regarding claims 1, 8, and 9:
Xiao discloses medical devices comprising a structural member and a film of biocompatible nanoscale ceramic compositions coating the medical device [0002, 0006]. 
Xiao teaches the structural member can be shaped into the desired form of the medical device [0026].
Xiao is silent with regard to a box as claimed.
Such shapes were known in the art for medical devices. For example, Colvin discloses an implantable microstimulator including a plastic housing [abstract; 0001]. The reference teaches the housing can have any shape, including parallelepiped or cubic [0020]. Colvin teaches the plastic housing can be coated as desired [0021].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use a structural member having known shapes, including parallelepiped or cubic (i.e., broadly “a box”), to provide a medical device as known in the art.
Xiao teaches in one embodiment, the structural member 14 is coated directly with the biocompatible nanostructure ceramic material 12 [Fig. 3; 0026]. The structural member comprises polymers, i.e., organic material [0026-0028]. The ceramic compositions can comprise hard phase oxides, including TiO2 [0022]. The ceramic material can be applied by known deposition methods, including plasma spray techniques [0032; 0034-0041]. The examiner submits the layer of titanium dioxide taught by Xiao is intrinsically an electromagnetic shield as presently claimed because it otherwise contains the same materials as claimed.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to choose any of the disclosed materials, including the combination of polymer (organic material) and a layer of titanium dioxide, to provide a medical device having the properties as desired, e.g., a desired hardness, and thereby achieve the claimed invention.
Xiao teaches additional layers of material can be added to provide additional functionality or desired characteristics [0045].
Xiao is silent with regard to the use additional thermally sprayed layers made of ceramic or a blend as claimed.
Graham discloses an article made of plastic or a composite of plastic and fiber material [0006; 0020; 0047]. To this, Graham applies a first layer of ceramic or metal [0007]. Then Graham applies a further layer by thermal spraying [0011; 0013]. Graham teaches the use of additional thermally sprayed layers that are wholly or principally made of ceramic that provide heat reflectivity, abrasion resistance, and impact resistance [0018]. The reference teaches the use of ceramics to provide desired thermal barrier and mechanical damage resistance properties and notes such ceramics preferably comprise at least 50% of at least one of titania or alumina [0013].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use a blend comprising titania and/or alumina as the ceramic in Xiao's additional layer to provide additional desired thermal barrier and mechanical damage resistance properties.
Regarding claim 3:
Xiao teaches a variety of specific plastics as the polymer, including polyesters, polyamides, polypropylene, polyethylene, polycarbonates, etc. [0027].
Regarding claim 28:
Xiao teaches the thickness of the ceramic material 12 can be adjusted as desired, including over thicknesses greater than or equal to about 500 nm [0046].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the ceramic material, including values within the presently claimed range, to provide the dimensions and mechanical properties desired for a given end use.
Regarding claim 30
Xiao teaches the thickness of the ceramic material 12 can be adjusted as desired, including over thicknesses greater than or equal to about 50 µm [0046].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the ceramic material, including values within the presently claimed range, to provide the dimensions and mechanical properties desired for a given end use.
Regarding claim 51:
Xiao teaches the method of coating the substrate via plasma spraying involves melting the coating material and propelling it to the surface of the substrate [0034].
Xiao is silent with regard to the use additional thermally sprayed layers made of ceramic or a blend as claimed.
Graham discloses an article made of plastic or a composite of plastic and fiber material [0006; 0020; 0047]. To this, Graham applies a first layer of ceramic or metal [0007]. Then Graham applies a further layer by thermal spraying [0011; 0013]. Graham teaches the use of additional thermally sprayed layers that are wholly or principally made of ceramic that provide heat reflectivity, abrasion resistance, and impact resistance [0018]. The reference teaches the use of ceramics to provide desired thermal barrier and mechanical damage resistance properties and notes such ceramics preferably comprise at least 50% of at least one of titania or alumina [0013].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use a blend comprising titania and/or alumina as the ceramic in Xiao's additional layer to provide additional desired thermal barrier and mechanical damage resistance properties.
Regarding claim 81:
Xiao discloses forming a composite oxide layer via plasma spraying, which involves using a cross-cooling jet to cool the substrate with flowing air [0102].
Regarding claim 83
As noted, Xiao discloses the step of using a cross-cooling jet to cool the substrate with flowing air [0102]. Xiao states the jet is used with “an air flow at about 40 PSI” [0102]. There is insufficient information to calculate an air flow rate in cubic meters per second (m3s-1).
The examiner submits, however, that one of ordinary skill in the art would recognize the air flow is a rate-effective variable for a cooling jet used to cool a substrate; i.e., a faster flow cools a substrate more and faster. Therefore, one of ordinary skill in the art would be motivated to adjust the air flow rate to provide the desired degree of cooling. At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amount of air flow, including over amounts presently claimed, as required to maintain a desired temperature of the substrate.
Regarding claim 116:
Xiao is silent with regard to the use of PEEK as a structural member.
Colvin teaches PEEK was a polymer known in the art for medical devices [0018].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use known polymers, including PEEK, to provide a structural member suitable for use as a medical device.
Regarding claim 121:
As noted, Xiao discloses forming a composite oxide layer via plasma spraying, which involves using a cross-cooling jet to cool the substrate with flowing air [0102].
Xiao teaches the thickness of the ceramic material 12 can be adjusted as desired, including over thicknesses greater than or equal to about 500 nm [0046].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the ceramic material, including values within the presently claimed range, to provide the dimensions and mechanical properties desired for a given end use.
Regarding claims 122-123:
Xiao is silent with regard to a “junction box” as claimed. 
Colvin teaches its medical device comprises multiple leads from outside the device and an electronic subassembly contained therein [0017; 0026; Fig. 4]. The examiner considers this to be broadly a “junction box” as claimed.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the medical device of Xiao with leads and an electronic subassembly as taught by Colvin to provide a microstimulator as known in the art.


Claim(s) 118 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao et al. (US 2008/0069854) in view of Colvin et al. (US 2006/0161204).
Regarding claim 118:
Xiao discloses medical devices comprising a structural member and a film of biocompatible nanoscale ceramic compositions coating the medical device [0002, 0006]. In one embodiment, the structural member 14 is coated directly with the biocompatible nanostructure ceramic material 12 [Fig. 3; 0026]. The structural member comprises polymers, i.e., organic material [0026-0028]. The ceramic compositions can comprise hard phase oxides, including TiO2 [0022]. The ceramic material can be applied by known deposition methods, including plasma spray techniques [0032; 0034-0041].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to choose any of the disclosed materials, including the combination of polymer (organic material) and a layer “wholly comprising TiO2”, to provide a medical device having the properties as desired, e.g., a desired hardness, and thereby achieve the claimed invention.
Xiao is silent with regard to a box as claimed.
Such shapes were known in the art for medical devices. For example, Colvin discloses an implantable microstimulator including a plastic housing [abstract; 0001]. The reference teaches the housing can have any shape, including parallelepiped or cubic [0020]. Colvin teaches the plastic housing can be coated as desired [0021].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use a structural member having known shapes, including parallelepiped or cubic (i.e., broadly “a box”), to provide a medical device as known in the art.


Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive.

Applicant argues neither Nishimuro nor Xiao teaches or suggests a box comprising electromagnetic shielding on at least one side as claimed (p7). Applicant states the claimed box is useful for aircraft to provide electromagnetic shielding (p7). Applicant argues that by blending a small amount of alumina with titanium dioxide “would stop the resulting ceramic from having the useful conductive properties which provide electromagnetic shielding” (p7). Applicant argues neither reference discloses its titanium dioxide is conductive or can be used for electromagnetic shielding (p8).
In response, the examiner notes the present rejections set forth that one of ordinary skill in the art would have found a box with a coating of titanium dioxide obvious in view of Nishimuro’s disclosure regarding applicable shapes, and furthermore would have found the use of a box for a medical device having a coating of titanium dioxide obvious in view of Xiao and newly cited Colvin. The examiner further submits the prior art coatings of the titanium dioxide intrinsically result in an electromagnetic shield as claimed because they otherwise use the same materials as claimed.
Regarding the addition of alumina, the examiner notes that neither reference requires the material. Although Nishimuro provide Example D with a coating of alumina-titanium dioxide, the reference does not require alumina and otherwise provides a general teaching that a coating of simply titanium dioxide can be used. Similarly, Xiao teaches aluminum oxide can be used in its invention, but does not require its use. Furthermore, even if the references did require alumina, Applicant has not demonstrated criticality of the avoidance of alumina to achieving an electromagnetic shield.
Finally, with respect to the conductivity of the coating of titanium dioxide, the examiner respectfully submits the claim limitation of “an electromagnetic shield” does not specifically require any .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787